2011 STOCK OPTION PLAN

OF

BULLION MONARCH MINING, INC.




1.

Purposes of the Plan.  The purposes of the 2011 Stock Option Plan (the “Plan”)
of Bullion Monarch Mining, Inc., a Utah corporation (the “Company”), are to: (a)
encourage selected employees, directors and consultants to improve operations
and increase profits of the Company; (b) encourage selected employees, directors
and consultants to accept or continue employment or association with the Company
or its Subsidiaries; and (c) increase the interest of selected employees,
directors and consultants in the Company’s welfare through participation in the
growth in value of the common stock of the Company (the “Shares”).  Options
granted under the Plan (“Options”) may be “incentive stock options” (“ISOs”)
intended to satisfy the requirements of Section 422 of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”), or
“non-qualified stock options” (“NQSOs”).

2.

Eligible Persons.  Every person who at the date of grant of an Option is an
employee of the Company or of any Subsidiary (as defined below) of the Company
is eligible to receive NQSOs or ISOs under the Plan.  Every person who at the
date of grant is a consultant to, or non-employee director of, the Company or
any Subsidiary (as defined below) of the Company is eligible to receive NQSOs
under the Plan.  The term “Subsidiary” as used in the Plan means a subsidiary
corporation as defined in the applicable provisions (currently Sections 424(f),
respectively) of the Code.  The term “employee” (within the meaning of Section
3401(c) of the Code) includes an officer or director who is an employee of the
Company.  The term “consultant” includes persons employed by, or otherwise
affiliated with, a consultant to the Company.

3.

Stock Subject to the Plan; Maximum Number of Grants.  Subject to the provisions
of Section 6(a)(i) of the Plan, the total number of Shares which may be issued
under Options granted pursuant to the Plan shall not exceed three million
(3,000,000) Shares. The Shares covered by the portion of any grant under the
Plan which expires unexercised shall become available again for grants under the
Plan.  

4.

Administration.

(a)

The Plan shall be administered by either the Board of Directors of the Company
(the “Board”) or by a committee (the “Committee”) to which administration of the
Plan, or of part of the Plan, may be delegated by the Board (in either case, the
“Administrator”).  The Board shall appoint and remove members of such Committee,
if any, in its discretion in accordance with applicable laws. If necessary in
order to comply with Rule 16b-3 under the Exchange Act and Section 162(m) of the
Code, the Committee shall, in the Board’s discretion, be comprised solely of
“non-employee directors” within the meaning of said Rule 16b-3 and “outside
directors” within the meaning of Section 162(m) of the Code. The foregoing
notwithstanding, the Administrator may delegate nondiscretionary administrative
duties to such employees of the Company as it deems proper, and the Board, in
its absolute discretion, may at any time and from time to time exercise any and
all rights and duties of the Administrator under the Plan.

(b)

Subject to the other provisions of the Plan, the Administrator shall have the
authority to, in its discretion: (i) grant Options; (ii) determine the fair
market value of the Shares subject to Options; (iii) determine the exercise
price of Options granted; (iv) determine the persons to whom, and the time or
times at which, Options shall be granted, and the number of shares subject to
each Option; (v) interpret the Plan; (vi) prescribe, amend and rescind rules and
regulations relating to the Plan; (vii) determine the terms and provisions of
each Option granted (which need not be identical), including but not limited to,
the time or times at which Options shall be exercisable; (viii) with the consent
of the optionee, to modify or amend any Option; (ix) defer (with the consent of
the optionee) the exercise date of any Option; (x) authorize any person to
execute on behalf of the Company any instrument evidencing





1

STG_319708.3




--------------------------------------------------------------------------------

the grant of an Option; and (xi) make all other determinations deemed necessary
or advisable for the administration of the Plan.  The Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper.

(c)

All questions of interpretation, implementation, and application of the Plan
shall be determined by the Administrator.  Such determinations shall be final
and binding on all persons.

5.

Granting of Options; Option Agreement.

(a)

No Options shall be granted under the Plan after 10 years from the date of
adoption of the Plan by the Board.

(b)

Each Option shall be evidenced by a written stock option agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such Option is granted.

(c)

The stock option agreement shall specify whether each Option it evidences is an
NQSO or an ISO.

6.

Terms and Conditions of Options.  Each Option granted under the Plan shall be
subject to the terms and conditions set forth in Section 6(a).   NQSOs shall
also be subject to the terms and conditions set forth in Section 6(b), but not
those set forth in Section 6(c). ISOs shall also be subject to the terms and
conditions set forth in Section (c), but not those set forth in Section 6(b).

(a)

Terms and Conditions to Which All Options Are Subject.  All Options granted
under the Plan shall be subject to the following terms and conditions:

(i)

Changes in Capital Structure.  Subject to Section 6(a)(ii), if the stock of the
Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (1) the number and class of shares of
stock subject to the Plan and each Option outstanding under the Plan, and (2)
the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments.  Each such adjustment shall be subject to approval by the Board in
its sole discretion.

(ii)

Corporate Transactions.  In the event of the proposed dissolution or liquidation
of the Company, the Administrator shall notify each optionee at least 30 days
prior to such proposed action.  To the extent not previously exercised, all
Options will terminate immediately prior to the consummation of such proposed
action; provided, however, that the Administrator, in the exercise of its sole
discretion, may permit exercise of any Options prior to their termination, even
if such Options were not otherwise exercisable.  In the event of a merger or
consolidation of the Company with or into another corporation or entity in which
the Company does not survive, or in the event of a sale of all or substantially
all of the assets of the Company in which the stockholders of the Company
receive securities of the acquiring entity or an affiliate thereof, all Options
shall be assumed or equivalent options shall be substituted by the successor
corporation (or other entity) or a parent or subsidiary of such successor
corporation (or other entity); provided, however, that if such successor does
not agree to assume the Options or to substitute equivalent options therefor,
the Administrator, in the exercise of its sole discretion, may permit the
exercise of any of the Options prior to consummation of such event, even if such
Options were not otherwise exercisable.





2

STG_319708.3




--------------------------------------------------------------------------------



(iii)

Time of Option Exercise.  Subject to Section 5 and Section 6(c)(iii), Options
granted under the Plan shall be exercisable in accordance with a schedule as
specified in the written stock option agreement relating to such Option. In any
case, no Option shall be exercisable until a written stock option agreement in
form satisfactory to the Company is executed by the Company and the optionee.

(iv)

Option Grant Date.  The date of grant of an Option under the Plan shall be the
date as of which the Administrator approves the grant.

(v)

Nontransferability of Option Rights.  Except with the express written approval
of the Administrator which approval the Administrator is authorized to give only
with respect to NQSOs, no Option granted under the Plan shall be assignable or
otherwise transferable by the optionee except by will, by the laws of descent
and distribution or pursuant to a qualified domestic relations order.  During
the life of the optionee, an Option shall be exercisable only by the optionee.

(vi)

Payment.  Except as provided below, payment in full, in cash, shall be made for
all stock purchased at the time written notice of exercise of an Option is given
to the Company, and proceeds of any payment shall constitute general funds of
the Company.  The Administrator, in the exercise of its absolute discretion, may
authorize any one or more of the following additional methods of payment: (1)
delivery by the optionee of Shares already owned by the optionee for all or part
of the Option price, provided the fair market value (determined as set forth in
Section 6(a)(x)) of such Shares being delivered is equal on the date of exercise
to the Option price, or such portion thereof as the optionee is authorized to
pay by delivery of such stock; (2) the surrender of Shares then issuable upon
exercise of the Option, provided the fair market value (determined as set forth
in Section 6(a)(x)) of such Shares is equal on the date of exercise to the
Option price, or such portion thereof as the optionee is authorized to pay by
surrender of such stock; (3) cancellation of indebtedness of the Company to the
optionee or waiver of compensation due or accrued to optionee for services
rendered; and (4) if and so long as the Shares are registered under
Section 12(b) or 12(g) of the Exchange Act, and to the extent permitted by law,
delivery of a properly executed exercise agreement or notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Administrator to deliver promptly to the Company the aggregate amount of
proceeds to pay the option exercise price and any withholding tax obligations
that may arise in connection with the exercise, all in accordance with the
regulations of the Federal Reserve Board.

(vii)

Termination of Employment.  If for any reason other than death or permanent and
total disability, an optionee ceases to be employed by the Company or any of its
Subsidiaries (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within three months of the date of such Termination, or such
other period of not less than 30 days after the date of such Termination as is
specified in the Option Agreement or by amendment thereof (but in no event after
the Expiration Date); provided, however, that if such exercise of the Option
would result in liability for the optionee under Section 16(b) of the Exchange
Act, then such three-month period automatically shall be extended until the
tenth day following the last date upon which optionee has any liability under
Section 16(b) (but in no event after the Expiration Date).  If an optionee dies
or becomes permanently and totally disabled (within the meaning of Section
22(e)(3) of the Code) while employed by the Company or a Subsidiary or within
the period that the Option remains exercisable after Termination, Options then
held (to the extent then exercisable) may be exercised, in whole or in part, by
the optionee, by the optionee’s personal representative or by the person to whom
the Option is transferred by devise or the laws of descent and distribution, at
any time within twelve months after the death or twelve months after the
permanent and total disability of the optionee or any longer period specified in
the Option Agreement or by amendment thereof (but in no event after the
Expiration Date). For purposes of this Section 6(a)(vii), “employment” includes
service as a director or as a consultant.  For purposes of this Section
6(a)(vii), an optionee’s





3

STG_319708.3




--------------------------------------------------------------------------------

employment shall not be deemed to terminate by reason of sick leave, military
leave or other leave of absence approved by the Administrator, if the period of
any such leave does not exceed 90 days or, if longer, if the optionee’s right to
reemployment by the Company or any Subsidiary is guaranteed either contractually
or by statute.

(viii)

Withholding and Employment Taxes.  At the time of exercise of an Option and as a
condition thereto, or at such other time as the amount of such obligations
becomes determinable (the “Tax Date”), the optionee shall remit to the Company
in cash all applicable federal and state withholding and employment taxes.  Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the optionee’s (1) delivery of a promissory note in the
required amount on such terms as the Administrator deems appropriate, (2)
tendering to the Company previously owned Shares or other securities of the
Company with a fair market value equal to the required amount, or (3) agreeing
to have Shares (with a fair market value equal to the required amount) which are
acquired upon exercise of the Option withheld by the Company.

(ix)

Other Provisions.  Each Option granted under the Plan may contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator, and each ISO granted under the Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.

(x)

Determination of Value.  For purposes of the Plan, the fair market value of
Shares or other securities of the Company shall be determined as follows:  (1)
Fair market value shall be the closing price of such stock on the date before
the date the value is to be determined on the principal recognized securities
exchange or recognized securities market on which such stock is reported, but if
selling prices are not reported, its fair market value shall be the mean between
the high bid and low asked prices for such stock on the date before the date the
value is to be determined (or if there are no quoted prices for such date, then
for the last preceding business day on which there were quoted prices). In the
absence of an established market for the stock, the fair market value thereof
shall be determined in good faith by the Administrator, with reference to the
Company’s net worth, prospective earning power, dividend-paying capacity and
other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management and the values of stock of other corporations in the same
or similar line of business.

(xi)

Option Term.  Subject to Section 6(c)(iii), no Option shall be exercisable more
than 10 years after the date of grant, or such lesser period of time as is set
forth in the stock option agreement (the end of the maximum exercise period
stated in the stock option agreement is referred to in the Plan as the
“Expiration Date”).

(b)

Terms and Conditions to Which Only NQSOs Are Subject.  Options granted under the
Plan which are designated as NQSOs shall be subject to the following terms and
conditions:

(i)

Except as set forth in Section 6(b)(ii), the exercise price of an NQSO shall be
not less than 85% of the fair market value (determined in accordance with
Section 6(a)(x)) of the stock subject to the Option on the date of grant.

(ii)

To the extent required by applicable laws, rules and regulations, the exercise
price of a NQSO granted to any person who owns, directly or by attribution under
the Code (currently Section 424(d)), stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary (a “Ten Percent Stockholder”) shall in no event





4

STG_319708.3




--------------------------------------------------------------------------------

be less than 110% of the fair market value (determined in accordance with
Section 6(a)(x)) of the stock covered by the Option at the time the Option is
granted.

(c)

Terms and Conditions to Which Only ISOs Are Subject. Options granted under the
Plan which are designated as ISOs shall be subject to the following terms and
conditions:

(i)

Exercise Price.  Except as set forth in Section 6(c)(ii), the exercise price of
an ISO shall be determined in accordance with the applicable provisions of the
Code and shall in no event be less than the fair market value (determined in
accordance with Section 6(a)(x)) of the stock covered by the Option at the time
the Option is granted. The exercise price of an ISO granted to any Ten Percent
Stockholder shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6(a)(x)) of the stock covered by the
Option at the time the Option is granted.

(ii)

Disqualifying Dispositions.  If stock acquired by exercise of an ISO granted
pursuant to the Plan is disposed of in a “disqualifying disposition” within the
meaning of Section 422 of the Code (a disposition within two years from the date
of grant of the Option or within one year after the transfer such stock on
exercise of the Option), the holder of the stock immediately before the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the Option
as the Company may reasonably require.

(iii)

Term.  Notwithstanding Section 6(a)(xi), no ISO granted to any Ten Percent
Stockholder shall be exercisable more than five years after the date of grant.

7.

Manner of Exercise.

(a)

An optionee wishing to exercise an Option shall give written notice to the
Company at its principal executive office, to the attention of the officer of
the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6(a)(vi) and
6(a)(viii). The date the Company receives written notice of an exercise
hereunder accompanied by payment of the exercise price will be considered as the
date such Option was exercised.

(b)

Promptly after receipt of written notice of exercise of an Option and the
payments called for by Section 7(a), the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of stock.  An optionee or permitted transferee of
the Option shall not have any privileges as a stockholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.

8.

Employment or Consulting Relationship.  Nothing in the Plan or any Option
granted hereunder shall interfere with or limit in any way the right of the
Company or of any of its Subsidiaries to terminate any optionee’s employment or
consulting at any time, nor confer upon any optionee any right to continue in
the employ of, or consult with, the Company or any of its Subsidiaries.

9.

Conditions Upon Issuance of Shares.  Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”).





5

STG_319708.3




--------------------------------------------------------------------------------



10.

Non-Exclusivity of the Plan.  The adoption of the Plan shall not be construed as
creating any limitations on the power of the Company to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options other than under the Plan.

11.

Amendments to the Plan.  The Board may at any time amend, alter, suspend or
discontinue the Plan. Without the consent of an optionee, no amendment,
alteration, suspension or discontinuance may adversely affect outstanding
Options except to conform the Plan and ISOs granted under the Plan to the
requirements of federal or other tax laws relating to incentive stock
options.  No amendment, alteration, suspension or discontinuance shall require
stockholder approval unless (a) stockholder approval is required to preserve
incentive stock option treatment for federal income tax purposes or (b) the
Board otherwise concludes that stockholder approval is advisable.

12.

Effective Date of Plan; Termination.  The Plan shall become effective upon
adoption by the Board; provided, however, that no Option shall be exercisable
unless and until written consent of the stockholders of the Company, or approval
of stockholders of the Company voting at a validly called stockholders’ meeting,
is obtained within twelve months after adoption by the Board.  If such
stockholder approval is not obtained within such time, Options granted hereunder
shall be of the same force and effect as if such approval was obtained except
that all ISOs granted hereunder shall be treated as NQSOs. Options may be
granted and exercised under the Plan only after there has been compliance with
all applicable federal and state securities laws.  The Plan shall terminate
within ten years from the date of its adoption by the Board.





6

STG_319708.3


